Citation Nr: 1417091	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1992 to July 1995, and from May 2004 to March 2005, with additional service in the Army National Guard (ANG).

This matter came to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February 2011 and January 2013.

The appeal is REMANDED to the VA Newark RO.  VA will notify the Veteran if further action is required.


REMAND

In a March 2014, the Veteran submitted a statement in support of the claim and additional VA treatment records.  In this submission, the Veteran requested that the matter be remanded to the Agency of Original Jurisdiction (AOJ) for review of the newly submitted evidence.  Thus, a remand is necessary for AOJ review of the new evidence.  

In light of receipt of recent VA treatment records from the Veteran, updated treatment records from the East Orange, New Jersey VA Medical Center (VAMC) should be associated with the claims folder or Virtual VA.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA updated treatment records from the East Orange VAMC for the period from April 6, 2012.

2.  The RO should review the expanded record since issuance of the July 2013 supplemental statement of the case, and readjudicate entitlement to service connection for glaucoma.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


